DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
Status of the Claims
Amendment filed May 22, 2022 is acknowledged. New claims 21-26 have been added. Claims 7, 13-14, 17-18 and 20 have been cancelled. Claims 1, 5, 10 and 16 have been amended. Claims 1-6, 8-12, 15-16, 19 and 21-26 are pending.
Action on merits of claims 1-6, 8-12, 15-16, 19 and 21-26 follows.

Claim Objections
Claims 6 and 22 and are objected to because of the following informalities:  
Claim 6 recites: The semiconductor device of claim 1, wherein … and an additional conductive layer is ….
Since “an additional conductive layer” is additional element to the wall structure of claim 1, a proper syntax of claim 6 should be: “The semiconductor device of claim 1, wherein … and further comprising an additional conductive layer …”.     
New Claim 22 recites: The semiconductor device of claim 6, wherein a pair of spacers are disposed at sidewalls of one of the second sections. 
Since “pair of spacers” are additional elements to the semiconductor device of claim 6, a proper syntax of claim 22 should be: “The semiconductor device of claim 6, further comprising a pair of spacers …”     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8-12, 15-16, 19 and 21-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “wherein the wall structure comprises a conductive layer, the conductive layer surrounding the stacked gate structure, and the conductive layer continuously extends from a position over the isolation structure to a position over the active area” (amended claim 1); “a wall structure on the substrate, wherein the wall structure comprises a plurality portions, the plurality of portions are arranged to surround the staked gate structure, and the plurality of portions respectively extend from a position over the isolation structure to a position over the active area” (amended claim 10); and “a wall structure, disposed on the periphery region of the substrate, wherein the wall structure comprises a conductive layer continuously extending from a position over the isolation structure to a position over the active area and having a ring-like shape” (amended claim 16). 

Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.

As shown in FIGs. 2 and 6, the active area 102 is surrounded by periphery region 104. 
In FIG. 4E, the “wall structure” 118b is completely positioned on the isolation structure 106. Here, no part of the “wall structure” 118b is extended over “active area”.
In FIG. 5E, the “wall structure” 118b extends from the “isolation structure” 106 to substrate 100, all are in the periphery region 104. 
In FIGs. 2 and 6, the wall structures 118b, segmented ring or continuous ring, respectively, are formed on periphery region 104, but not on “active region” 102.
Therefore, claims 1, 10 and 16 contain new matters.
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-12, 15-16, 19 and 21-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claims 1, 10 and 16 recite: “wherein the wall structure comprises a conductive layer extending from a position over the isolation structure to a position over the active area”.
According to the specification, “102” is “active area”; “104” is a “peripheral area or dummy pattern area” (non-active area). 
As shown in FIG. 5E, the wall structures 118b are formed over the isolation structure 106 and peripheral area 104, not “active area”.
The limitations of Claims 1, 10 and 16 contravene the disclosure. 
Therefore, claims 1-6, 8-12, 15-16, 19 and 21-26 are indefinite. 

Amended Claim 5 recites: the semiconductor device of claim 1, wherein the wall structure is continuous ring-shaped completely surrounding the stacked gate structure. 
As a “continuous ring-shaped”, all of the wall structure are formed on the isolation structure only. 
Claim 5 contravenes claim 1. Therefore, claim 5 is indefinite.

Claim 6 recites: the semiconductor device of claim 1, wherein the wall structure comprises first sections extending along the first direction and second sections extending along the second direction, and an additional conductive layer is interposed between the second sections of the wall structure, wherein the additional conductive layer and the second sections of the wall structure are alternately arranged along the second direction which is the same as an extending direction of the second sections.
However, claim 1 recites: “wherein the wall structure comprises a conductive layer, the conductive layer surrounding the stacked gate structure, and the conductive layer continuously extends from a position over the isolation structure to a position over the active area”.
If the “conductive layer continuously extends from a position over the isolation structure to a position over the active area” then, the “additional conductive layer” can not be formed “between the second sections of the wall structure”.
Claim 6 contravenes claim 1. Therefore, claims 6 and 21-23 are indefinite. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-12, 15-16, 19 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU et al. (US. Pub. No. 2015/0084111) of record.
With respect to claim 1, As best understood by Examiner, WU teaches a semiconductor device as claimed including: 
a substrate (305), comprising an isolation structure (580) and an active area (407) defined by the isolation structure (580); 
a stacked gate structure (330) on the substrate (305) and extending along a first direction; and
a wall structure (330e) on the substrate (305) and laterally aside the stacked gate structure (330), the wall structure (330e) extends along the first direction and a second direction perpendicular to the first direction, 
wherein the wall structure (330e) comprises a conductive layer (338), the conductive layer surrounding the stacked gate structure (330), and the conductive layer (338) continuously extends from a position over the isolation structure (580) to a position over the active area (407). (See FIGs. 4-6).
With respect to claim 2, a top surface of the wall structure (330e) of WU is substantially coplanar with a top surface of the stacked gate structure (330). 
With respect to claim 3, the wall structure (330e) of WU further comprises a cap layer disposed over the conductive layer (338) and extending from a position over the isolation structure (580) to a position over the active area (407).
With respect to claim 4, the wall structure of WU is non-continuous (330e and 470) ring-shaped. 
With respect to claim 5, As best understood by Examiner, the wall structure (330e) of WU is continuous ring-shaped completely surrounding the stacked gate structure (330). 
With respect to claim 6, As best understood by Examiner, the wall structure of WU comprises first sections (330e) extending along the first direction and second sections (330e-470) extending along the second direction, and an additional conductive layer (640) is interposed between the second sections (330e-470) of the wall structure, wherein the additional conductive layer (640) and the second sections (330e-470) of the wall structure are alternately arranged (330e-640-470-640) along the second direction which is the same as an extending direction of the second sections.
With respect to claim 8, the stacked gate structure (330) of WU comprises: 
a control gate (338), located over the substrate (305); and 
a floating gate (334), located between the control gate (338) and the substrate (305).
  
With respect to claim 9, the semiconductor device of WU, further comprises an erase gate (350) located on the substrate (305) and laterally aside a first side of the stacked gate structure (330); and 
16File: 060738-OCusfa word line (340) located on the substrate (305) and laterally aside a second side of the stacked gate structure (330).

With respect to claim 21, The semiconductor device of claim 6, wherein top surfaces of the second sections (470) are higher than a top surface of the additional conductive layer (640).  
With respect to claim 23, the semiconductor device of WU further comprises a dielectric layer (ILD, not shown) continuously on the second sections.  
  
With respect to claim 10, As best understood by Examiner, WU teaches semiconductor device as claimed including: 
a substrate (305), comprising an isolation structure (580) and an active area (407) defined by the isolation structure (580); 
a stacked gate structure (330) on the substrate, the stacked gate structure (330) comprises a first sidewall and a second sidewall perpendicular to the first sidewall; and 
a wall structure (330e) on the substrate (305), wherein the wall structure (330e) comprises a plurality portions, the plurality of portions are arranged to surround the staked gate structure (330), and the plurality of portions respectively extend from a position over the isolation structure (580) to a position over the active area (407);
wherein the first sidewall of the stacked gate structure (330) faces a first inner sidewall of the wall structure (330e), and the second sidewall of the gate structure (330) faces a second inner sidewall of the wall structure (330e). (See FIGs. 4-6). 

With respect to claim 11, inner sidewalls of the wall structure (330e) of WU define a ring-shaped region, and the stacked gate structure (330) is located within the ring-shaped region.
With respect to claim 12, the first sidewall of the stacked gate structure (330) and the first inner sidewall of the wall structure (330e) of WU are parallel with each other, and the second sidewall of the stacked gate structure (330) and the second inner sidewall of the wall structure (330e) are parallel with each other. 
With respect to claim 15, the stacked gate structure (330) of WU is included in a memory cell of a memory device. 

With respect to claim 24, a first portion of the isolation structure (580) of WU is covered by the wall structure (330e) while a second portion of the isolation structure (580) is exposed by the wall structure (330e).  
With respect to claim 25, one of the plurality of portions of the wall structure (330e) of WU comprises a first dielectric layer (342), a first conductive layer (334), a second conductive layer (338), a second dielectric layer and a cap layer stacked sequentially (ILD, not shown).  

With respect to claim 16, As best understood by Examiner, WU teaches a semiconductor device as claimed including: 
a substrate (305) comprising an isolation structure (580) and an active area (407) defined by the isolation structure (580), wherein the substrate has a memory region (407) and a periphery region; 17File: 060738-OCusf
a memory cell (310), disposed on the memory region (407) of the substrate; and 
a wall structure (330e), disposed on the periphery region of the substrate, wherein the wall structure comprises a conductive layer (338) continuously extending from a position over the isolation structure (580) to a position over the active area (407) and having a ring-like shape; 
wherein the memory cell (310) comprises four lateral sides, and the four lateral sides of the memory cell are laterally surrounded by the wall structure (330e). (See FIGs. 4-6). 

With respect to claim 19, a thickness of the wall structure (330e) of WU is equal to the stacked gate structure (330). 
With respect to claim 26, the semiconductor device of WU further comprises a dielectric layer (ILD, not shown) continuously on a top surface of the isolation structure (580), a sidewall of the wall structure and a top surface of the wall structure. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over WU ‘111 as applied to claim 1 above, and further in view of YAMAKOSHI et al. (US Pub. No. 2010/0255647) of record.
With respect to claim 4, WU teach the semiconductor device as described in claim 1 above including: the wall structure (330e) on the substrate (305) and laterally aside the stacked gate structure (330), the wall structure (330e/470) extends along the first direction and a second direction perpendicular to the first direction, wherein the wall structure (330e) is ring-shaped.  
Thus, and WU are shown to teach all the features of the claim with the exception of explicitly disclosing the ring-shaped wall structure is non-continuous.
However, YAMAKOSHI teaches a semiconductor device including: 
a wall structure (DMY) on substrate (1S) and laterally aside stacked gate structures (MG), the wall structure (DMY) extends along the first direction (X) and a second direction (Y) perpendicular to the first direction, wherein the wall structure (DMY) is non-continuous ring-shaped. (See FIG. 35).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the wall structure of WU surrounding the stacked gate structure being non-continuous ring-shaped as taught by YAMAKOSHI for the same intended purpose of providing a planar surface. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WU ‘111 as applied to claim 6 above, and further in view of KIM et al. (US Pub. No. 2004/0041202) of record.
As best understood by Examiner, WU teaches the semiconductor device as described in claim 6 above including a spacer is disposed at sidewalls of one of the second sections.
Thus, WU is shown to teach all the features of the claim with the exception of explicitly disclosing a pair of spacers.
However, KIM teaches a semiconductor device including 
wall structure (220) comprises first sections (220) extending along the first direction and second sections (220) extending along the second direction, 
wherein a pair of spacers (227) are disposed at sidewalls of one of the second sections (220). (See FIGs. 5-7). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second sections of the wall structure of WU having a pair of spacers at the sidewalls as taught by KIM to protect sidewalls of the second sections. 
   
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH D MAI/            Primary Examiner, Art Unit 2829